Citation Nr: 0908088	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-25 220	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUES

1. Entitlement to service connection for sinusitis.

2. Entitlement to an initial compensable rating for duodenal 
ulcer disease.

3. Entitlement to an initial compensable rating for a 
lumbosacral strain.

4. Entitlement to a rating higher than 10 percent for post-
traumatic stress disorder.

5. Entitlement to a rating higher than 20 percent for 
degenerative joint disease of the left knee.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

H. E. Costas, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1967 to March 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In January 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims file.

The claim of service connection for sinusitis and the claims 
for increase for lumbosacral strain and for post-traumatic 
stress disorder are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1. Duodenal ulcer disease is manifested by anemia without 
weight loss or recurring severe symptoms two or three times a 
year, averaging 10 days in duration, or continuous moderate 
manifestations. 

2. Throughout the pendency of this appeal, the left knee 
disability has not been productive of severe subluxation or 
lateral instability; the left knee disability is manifested 
by degenerative joint disease established by X-ray and 
painful motion. 




CONCLUSIONS OF LAW

1. The criteria for an initial rating of 10 percent for 
duodenal ulcer disease have been met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 
(2008).

2. The criteria for a rating higher than 20 percent for 
degenerative joint disease of the left knee with instability 
have not been met; the criteria for a separate 10 percent 
rating for degenerative joint disease of the left knee by X-
ray with painful motion have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 &. Supp. 2008); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2008).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006).



In claims for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claims, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On the claim for an initial increase for duodenal ulcer 
disease, following the initial grant of service connection, 
the RO provided pre-adjudication VCAA notice by letter, dated 
in November 2003 and in July 2004, on the underlying claim of 
service connection.  Where, as here, service connection has 
been granted and the initial disability rating has been 
assigned, the claim of service connection has been more than 
substantiated, the claim has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once the claim of service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision rating the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for an initial higher 
rating for duodenal ulcer disease.  Dingess, 19 Vet. App. 
473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008)



On the claim for increase for the left knee disability, the 
RO provided pre- and post- adjudication VCAA notice by 
letters, dated in November 2003, in July 2004, in March 2006, 
in August 2006, and in June 2008.  The notice included the 
type of evidence needed to substantiate the claim for a 
higher rating, namely, evidence to show that the disability 
was worse and the effect of the worsening on the claimant's 
employment and daily life.  

The Veteran was informed that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
other records not in the custody of a Federal agency such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable.  The notice included  
the criteria for the next higher ratings. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life and the criteria of the Diagnostic Codes under 
which the claimant is rated).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  



The procedural defect was cured as after the RO provided 
substantial content-complying VCAA notice the claim for 
increase for the left knee was readjudicated, as evidenced by 
the supplemental statement of the case, dated in August 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The Veteran was afforded VA 
examinations in July 2004, in January 2007, and in February 
2008.  As the Veteran has not identified any additional 
evidence pertinent to his claims, not already of record, and 
as there are no additional records to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from disease 
and injury incurred or aggravated during military service and 
the residual conditions in civil occupations.  Separate 
Diagnostic Codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999);  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Duodenal Ulcer

VA records show that in June 2000 the Veteran weighed 247 
pounds. 

Private hospital records disclose that in August 2000 the 
Veteran was on nonsteroidal anti-inflammatory drugs and he 
was evaluated for melena.  An endoscopic examination revealed 
a duodenal ulcer, which was cauterized.  In January and April 
2002, the Veteran complained of abdominal pain with a history 
of a previous ulcer.  From January 2003 to October 2006, the 
Veteran's weight was in the range from 250 to 268. 

VA records, dated from November 2002 to February 2004, show 
that the Veteran denied anemia and hematemesis.  The 
Veteran's weight was in the range from 252 to 259 pounds.  
From April 2004 to May 2005, the Veteran's weight ranged 
between 242 and 257. 

On VA examination in July 2004, the examiner noted that the 
Veteran's ulcer had healed with no recurrent bleeding.  The 
Veteran described symptoms of heartburn and daily 
indigestion.  The Veteran weighed 252 pounds.  The Veteran, 
however, still experienced symptoms of heartburn and daily 
symptoms of indigestion.  He was diagnosed as having duodenal 
ulcer secondary to nonsteroidal inflammatory medication used 
to treat knee pain, with a history of a bleeding ulcer 
resolved and residual chronic gastroesophageal reflux disease 
status post blood transfusions.

In November 2004, R.W.S., MD, reported that the Veteran had a 
recurrent bleeding ulcer, resulting in anemia.    

In a rating decision in December 2004, the RO granted service 
connection duodenal ulcer disease and assigned an initial 
noncompensable rating under Diagnostic Code 7305. 

VA records from 2003 to 2005 show a reduction below normal of 
red blood cells in hemoglobin and in the volume of red blood 
cells. 

In May 2008, VA records show that the Veteran weighed 261 
pounds.

Rating Criteria

Under 38 C.F.R. § 4.114, Diagnostic Code 7305, the criteria 
for the next higher rating for duodenal disease, 10 percent, 
are recurring symptoms once or twice yearly, resulting in 
mild impairment.  The criteria for the next higher, 20 
percent, are recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations.  The criteria for the 
next higher rating, 40 percent, are moderately severe 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.



For purposes of evaluating a disability under 38 C.F.R. 
§ 3.114, the term  "substantial weight loss" means a loss 
of greater than 20 percent of the individual's baseline 
weight, sustained for three months or longer; and the term 
"minor weight loss"  means a weight loss of 10 to 20 
percent of the individual's baseline weight, sustained for 
three months or longer.  The term "inability to gain 
weight"' means that there has been substantial weight loss 
with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-
year-period preceding onset of the disease.  38 C.F.R. 
§ 4.112. 

Analysis

R.W.S., MD, reported that the Veteran had a recurrent 
bleeding ulcer, resulting in anemia, and VA records from 2003 
to 2005 show a reduction below normal of red blood cells in 
hemoglobin and in the volume of red blood cells, consistent 
with anemia. 

And although the Veteran's weight has fluctuated between 242 
to 268 pounds, using 247 pounds as the baseline weight which 
was documented in June 2000 before ulcer disease was found, 
the weight loss at any one time was less than substantial or 
20 percent of the Veteran's baseline (20% of 247 = 49 pounds; 
247 - 49 = 198); and less than minor or 10 percent of the 
Veteran's baseline (10% of 247 = 24 pounds; 247 - 24 = 223).  
In other words, any weight loss was less than minor and 
anemia and weight loss, resulting in moderately severe 
impairment of health is not shown for a 40 percent rating. 

Also recurring episodes of severe symptoms two or three times 
a year averaging 10 days in duration, or with continuous 
moderate manifestations of ulcer disease are not show for a 
20 percent raring. 

The records do show that the Veteran had recurring symptoms 
of anemia, resulting in mild impairment for a 10 percent 
rating under Diagnostic Code 7305. 



Left Knee Disability

The Veteran's service-connected left knee disability is 
currently rated 20 percent disabling under Diagnostic Code 
5257 for moderate instability.  

On VA examination in July 2004, the Veteran complained of 
daily knee pain with flare-ups once or twice a month, and 
instability.  Physical examination revealed crepitus.  Range 
of motion testing revealed flexion to 140 degrees and 
extension to zero degrees.  Additionally, the Veteran could 
perform deep knee bends, repetitively, to 30 degrees.  As to 
any instability, the Lachman's test was 1+; however, the 
medial and lateral collateral ligaments were stable.  The 
McMurray's testing was negative.  The diagnosis was 
arthrotomy of the left knee with ligament repair with 
subsequent arthroscopy with residual degenerative joint 
disease and mild instability.  The examiner commented that 
repetitive testing did not result in any additional pain, 
fatigue, weakness or incoordination and that there were no 
flare-ups of pain that interfered with his daily activities.

In June 2006, X-rays revealed arthritic changes.  

On VA examination in January 2007, range of motion was from 
zero to 110 degrees with pain.  The Veteran refused to 
participate in repetitive testing due to fears of additional 
pain.  Stability was tested gently, due to marked discomfort, 
but there was no obvious instability to McMurray or Drawer 
sign testing.  

Subsequent VA treatment records reveal complaints of chronic 
left knee pain, swelling, and feelings of instability.  In 
March 2007, the Veteran underwent a three course series of 
injections.  

On VA examination in February 2008, the Veteran complained of 
chronic pain, stiffness, swelling, and instability. The 
examiner noted that the Veteran walked with an antalgic gait, 
used a cane, and wore a knee brace.  



Range of motion was from zero to 120 degrees with pain at 120 
degrees.  Repetitive motion did not result in any additional 
loss of range of motion due to pain.  The McMurray's testing 
was positive.  There was no evidence of ligamentous 
instability to inferior, posterior, varus, and valgus stress 
maneuvers.  The Veteran denied any history of locking.  

In May 2008, a VA orthopedic consultation revealed complaints 
of persistent left knee pain and instability.  Physical 
examination, however, demonstrated minimal swelling, and good 
motion and strength.  On Lachman's testing there was minimal 
evidence of instability.  There was tenderness to palpation 
medially and significant patellofemoral crepitus but no 
effusion.  

In July 2008, the Veteran underwent another series of 
injections.  The Veteran denied catching, buckling, or 
locking.  

Rating Criteria

The service-connected left knee disability is currently rated 
20 percent under Diagnostic Code 5257 for instability.  Under 
Diagnostic Code 5257, the criteria for the next higher 
rating, 30 percent, are severe recurrent subluxation or 
lateral instability.

Since the left knee disability includes degenerative joint 
disease, arthritis, the disability may also be rated 
separately under either Diagnostic Code 5260 or 5261 for 
limitation of flexion or extension, respectively.

Under Diagnostic Code 5260, limitation of flexion to 60 
degrees is rated noncompensable or zero percent, flexion 
limited to 45 degrees is rated 10 percent, and flexion 
limited to 30 degrees is rated 20 percent.

Under Diagnostic Code 5261, limitation of extension to 5 
degrees is noncompensable or zero percent.  Extension limited 
to 10 degrees is 10 percent disabling.

For a knee disability rated under Diagnostic Code 5257 a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, where limitation of motion under 
Diagnostic Codes 5260 or 5261 does not meet the criteria for 
compensable but at least meet the criteria for a zero-percent 
rating, may be assigned.  Also a separate rating for 
arthritis based on X-ray findings and painful motion under 38 
C.F.R. § 4.59 may be assigned.  VAOPGCPREC 9-98 (1998).

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Analysis

On VA examinations in July 2004, in January 2007, and in 
February 2008, the Veteran complained of left knee 
instability.  In July 2004, the diagnosis was mild left knee 
instability.  In January 2007, the tests for instability were 
negative.  In February 2008, there was no evidence of 
ligamentous instability to inferior, posterior, varus, and 
valgus stress maneuvers. 

As severe impairment due to recurrent subluxation or lateral 
instability is not shown, the criteria for a 30 percent 
rating under Diagnostic Code 5257 have not been met.

As for a separate rating based on limitation of flexion, on 
VA examination July 2004, there was no evidence of limitation 
of flexion.  On VA examination in January 2007, flexion was 
to 110 degrees with pain.  On VA examination in February 
2008, left knee flexion was to 120 degrees with pain at 120 
degrees.  The joint function was not additionally limited 
following repetitive use.  

Accordingly, limitation of flexion of the left knee at worst 
is to 110 degrees.  Limitation of flexion to 110 degrees does 
not meet the criteria of flexion limited to 45 degrees for a 
separate, 10 percent rating, and flexion limited to 110 
degrees does meet the criteria of flexion limited to 45 
degrees for a zero percent rating under Diagnostic Code 5260.

As for a separate rating based on limitation of extension, on 
VA examination in July 2004, in January 2007, and in February 
2008, the Veteran had zero degree of extension.  There is no 
objective evidence of record that the joint function was 
additionally limited following repetitive use.  Accordingly, 
extension of the left knee does not meet the criteria of 
extension limited to 10 degrees for a separate, 10 percent 
rating, and extension does meet the criteria of extension 
limited to 5 degrees for a zero percent rating under 
Diagnostic Code 5261.

Although the criteria for separate, compensable ratings for 
limitation of flexion or extension have not been met, where 
as here, the left knee is rated under Diagnostic Code 5257, 
pursuant to VAOPGCPREC 9-98 (1998), a separate compensable 
rating for arthritis based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59 may be assigned. 

On VA examination in July 2004, the Veteran complained of 
daily knee pain with flare-ups once or twice a month.  
Physical examination revealed crepitus.  VA records also 
document complaints of chronic left knee pain and in March 
2007 the Veteran underwent a three course series of 
injections.  On VA examination in February 2008, the Veteran 
complained of chronic pain and swelling.  The Veteran walked 
with an antalgic gait, used a cane, and wore a knee brace.  
Range of motion was from zero to 120 degrees with pain.  In 
May 2008, a VA orthopedic consultation revealed complaints of 
persistent left knee pain.  Physical examination revealed 
swelling.  There was tenderness to palpation medially and 
significant patellofemoral crepitus, but no effusion.  In 
July 2008, the Veteran again underwent another series of 
injections.  


With arthritis established by X-ray and evidence of painful 
motion under 38 C.F.R. § 4.59, a separate 10 percent rating 
is assigned.  VAOPGCPREC 9-98 (1998). 




ORDER

An initial rating of 10 percent for duodenal ulcer disease is 
granted, subject to the law and regulation, governing the 
award of monetary benefits. 

A rating higher than 20 percent for degenerative joint 
disease of the left knee with instability is denied.

A separate, 10 percent for degenerative joint disease by X-
ray of the left knee with painful motion is granted, subject 
to the law and regulations governing the award of monetary 
benefits.


REMAND

On the claim of service connection for a sinusitis, the 
service treatment records show that the Veteran received 
treatment for sore throats in March 1969, in February 1971, 
and in March 1976; for upper respiratory infections in 
November 1972, in March 1976, and in January 1977; for a 
sinus infection in November 1975; and for viral syndromes in 
February 1976, in March 1976, and in April 1976.  On 
separation examination, the clinical evaluation of the 
sinuses was within normal limits, but the examiner indicated 
that the Veteran had experienced sinusitis associated with 
frequent colds.  After service, on VA examination in July 
2004, the diagnosis was intermittent sinusitis.  Under the 
duty to assist, 38 C.F.R. § 3.159(c)(4), a medical 
examination and medical opinion is necessary to decide the 
claim.

In January 2009, the Veteran testified that his service-
connected lumbosacral strain and post-traumatic stress 
disorder have increased in severity.  Under the 
circumstances, reexamination is warranted to determine the 
current severity of the service-connected disabilities.



Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination 
to determine if the Veteran has chronic 
sinusitis and, if so, whether it is at 
least as likely as not that the chronic 
sinus condition is related to the in-
service complaints.  The claims file 
should be made available to the 
examiner for review.

In formulating the opinion, the term 
"at least as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of the 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as it is to find against 
causation.  

2. Afford the Veteran a VA examination 
to determine the level of impairment 
due to the disability of the lumbar 
spine. The claims folder should be made 
available to the examiner for review.

The examiner is asked to describe the 
range of motion in degrees of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
lateral rotation, and any functional 
loss due to pain or painful motion 
(supported by adequate pathology and 
evidenced by the visible behavior of 
the claimant undertaking the motion) as 
well as weakness, excess fatigability, 
incoordination or pain on movement.  
Any additional functional loss should 
be expressed in terms of additional 
limitation of motion. 



3. Afforded the Veteran a VA 
psychiatric examination to determine 
the current level of occupational and 
social impairment due to the service-
connected post-traumatic stress 
disorder.  The claims folder should be 
made available to the examiner for 
review.

4. After the above development is 
completed, adjudicate the claims.  If 
any benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


